Citation Nr: 0307254	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  01-07 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for the cause of the veteran's death.

(The issue of entitlement to service connection for the cause 
of the veteran's death, on the merits, will be the subject of 
a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and Appellant's Son

ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel


INTRODUCTION

The veteran in this case served on active duty from May 1944 
to July 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  Within the referenced decision, 
the RO denied the appellant's claim seeking entitlement to 
service connection for the cause of the veteran's death.

As a procedural matter, in the August 2000 rating decision, 
the RO improperly addressed the appellant's claim for 
dependency and indemnity compensation (DIC), based on service 
connection for the cause of the veteran's death, as an 
original claim rather than as an attempt to reopen a 
previously denied claim, which requires the submission of new 
and material evidence.  (See final Board Decision, dated in 
March 1961).  In correcting this procedural defect, the RO 
furnished the appellant a Supplemental Statement of the Case 
in July 2002, wherein it was determined that the appellant 
had not submitted new and material evidence sufficient to 
reopen the claim for DIC based on service connection for the 
cause of the veteran's death.  The Board observes that while 
the July 2002 Supplemental Statement of the Case did not 
contain a summary of the applicable laws and regulations 
pertaining to the disallowance of a claim by way of a final 
Board decision, see 38 U.S.C.A. §§ 511(a), 7103(a) (West 
2002), 7104(a); 38 C.F.R. § 20.1100(a) (2002), the appellant 
was provided with the relevant law pertaining the finality of 
claims.  See 38 C.F.R. § 19.29(b) (2002) (the Statement of 
the Case must contain a summary of the applicable laws and 
regulations, with appropriate citations, and a discussion of 
how such laws and regulations affection the determination).  
Moreover, because the Board has reopened the appellant's 
claim, by way of the decision discussed below, based on the 
appellant's submission of new and material evidence, the 
appellant has not been prejudiced by such deficiencies 
contained in the July 2002 Supplemental Statement of the 
Case.

The appellant elected to have a video conference in lieu of a 
personal hearing in conjunction with her appeal.  The video 
conference was held in December 2002 before the undersigned 
Veterans Law Judge.  At this time, the Judge also informed 
the appellant and her representative that the cause of death 
issue would be rephrased and considered as listed on the 
cover of this decision.  See Fulkerson v. West, 12 Vet. App. 
268, 269-70 (1999).  Therefore, it was (and is) appropriate 
for the Board to rephrase and consider the appellant's cause 
of death claim as an attempt to reopen a finally decided 
claim, which requires the submission of new and material 
evidence as prescribed by 38 U.S.C.A. § 5108.  See, e.g., 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir 2001).  

At the time of her December 2002 video conference, the 
appellant withdrew her claim seeking entitlement to 
eligibility for Dependent's Educational Assistance under 
38 U.S.C.A. Chapter 35.  See 38 C.F.R. § 20.204 (2002); see 
also Hamilton v. Brown, 4 Vet. App. 528, (1993) (en banc), 
aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (the Board has no 
authority to proceed on an issue that has been withdrawn.)

Following her December 2002 video conference, the appellant 
submitted additional evidence pertinent to her pending claim.  
The appellant waived RO consideration of this evidence, 
however, effective February 22, 2002, 38 C.F.R. § 20.1304 was 
revised by removing the requirement for a written waiver of 
RO consideration prior to review of the evidence submitted 
directly to the Board.  See e.g., 67 Fed. Reg. 3, 099, 3,105 
(Jan. 22, 2002).

The Board is undertaking additional development on the claim 
of entitlement to service connection for the cause of the 
veteran's death pursuant to the authority granted by 
38 C.F.R. § 19.9(a)(2) (2002).  When the development is 
completed, the Board will provide notice of the development 
as required by 38 C.F.R. § 20.903 (2002).  After giving the 
notice and reviewing the appellant's and/or her 
representative's response, the Board will prepare a separate 
decision addressing the merits of the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.


FINDINGS OF FACT

1.  In a March 1961 decision, the Board denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.

2.  Evidence submitted subsequent to the March 1961 Board 
decision is neither cumulative nor redundant and is so 
significant that it must be considered (with the other 
evidence of record) in order to fairly decide the merits of 
the claim of entitlement to service connection for the cause 
of the veteran's death.


CONCLUSIONS OF LAW

1.  The Board's March 1961 decision, which denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death is final. 38 U.S.C.A. 
§§ 511(a), 7103(a), 7104 (West 2002); 38 C.F.R. § 20.1100 
(2002).

2.  The appellant has submitted new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA).

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

The record reflects that with particular respect to her 
application to reopen her previously denied claim of 
entitlement to service connection for the cause of the 
veteran's death, the appellant has received the degree of 
notice which is contemplated by law.  Specifically, by way of 
the RO's July 2002 Supplemental Statement of the Case and the 
video conference hearing held in December 2002 the appellant 
was put on notice that her claim for entitlement to service 
connection for the cause of the veteran's death had been 
previously denied by way of final Board decision, thus 
requiring her to now submit new and material evidence to 
reopen her claim.  The appellant likewise received notice 
regarding the cumulative evidence already having been 
previously provided to VA, or obtained by VA on her behalf.  
In addition, the appellant and her representative were sent a 
VA letter, dated in July 2002, which discussed VA's duty to 
notify the appellant about what information and evidence was 
needed to grant the benefit sought, and what the evidence 
needed to show in order to establish service connection for 
the cause of the veteran's death.  By that same letter the 
appellant and her representative were specifically notified 
of the information and evidence that VA would obtain, the 
evidence that the appellant was expected to provide, and that 
the appellant was ultimately responsible for providing the 
evidence needed to support her claim.  Finally, the RO's 
above-referenced Supplemental Statement of the Case, 
additionally provided the appellant with the reasons and 
overall rationale for the determination made regarding her 
claim for dependency and indemnity compensation benefits.  
Therefore, the Board is satisfied that the RO has complied 
with the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Absent further pending development by the Board in regards to 
the actual merits of the appellant's claim, the record does 
nevertheless disclose that VA has additionally met its duty 
to assist the appellant, to the extent that adequate evidence 
necessary for the purpose of reopening her previously denied 
claim has been obtained.  The veteran's service medical 
records were obtained and associated with the claims folder.  
Written statements from Dr. R., the coroner, and Dr. H., the 
veteran's family physician, were likewise associated with the 
claims folder.  A certified copy of the certificate of death, 
which provides the immediate, antecedent, and underlying 
causes of the veteran's death, has also been obtained by the 
RO.  In December 2002 the appellant provided personal 
testimony before the undersigned Veterans Law Judge.  Thus, 
the Board is satisfied that all facts pertinent to the 
appellant's application to reopen her previously denied claim 
of entitlement to service connection for the cause of the 
veteran's death have been properly developed.  

Therefore, under the circumstances, VA has satisfied both its 
duty to notify and assist the appellant in this case, and 
adjudication of this appeal without remand to the RO for 
additional consideration under the new law poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  Accordingly, the appellant's 
appeal is ready for appellate review.

II.  New and Material Evidence.

The appellant is seeking to reopen her claim for entitlement 
to service connection for the cause of the veteran's death.  
The referenced claim was previously denied by the Board in 
March 1961.  In February 2000 the veteran filed an 
application to reopen her previously denied claim.  
Therefore, her application to reopen her previously denied 
claim was initiated prior to August 29, 2001, the effective 
date of the newly amended § 3.156, which redefines "new and 
material evidence" needed to reopen a previously denied 
claim.  See 38 C.F.R. § 3.156(a) (2002).

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to a claimant applies, unless the Congress provided otherwise 
or permitted the Secretary to do otherwise, and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 62 Fed. 
Reg. 37953 (1997), VAOPGCPREC 11-97 (Mar. 24, 1997).  
Notably, however, the Secretary of VA has specifically 
provided that the amendments to 38 C.F.R. § 3.156 will be 
applicable to all claims filed on or after August 29, 2001.  
As a result, the amended regulatory provisions governing new 
and material evidence are not applicable to the appellant's 
February 2000, claim to reopen, which is discussed below.

As previously mentioned, by way of a March 1961decision, the 
Board denied the appellant's claim seeking entitlement to 
service connection for the cause of the veteran's death.  
This decision was based on the Board's finding that the 
veteran's service-connected phlebitis was neither shown be 
the principal, or contributory cause of the veteran's death, 
listed on his death certificate as coronary occlusion.  The 
Board's 1961decision was a final disallowance of the 
veteran's claim.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

Unless the Chairman of the Board orders reconsideration, all 
Board decisions are final on the date stamped on the face of 
the decision.  38 U.S.C.A. §§ 511(a), 7103(a), 7104(a); 
38 C.F.R. § 20.1100(a).  When a claim is disallowed by the 
Board, the claim may not thereafter be reopened and allowed, 
and a claim based on the same factual basis may not be 
considered, unless new and material evidence is submitted to 
warrant reopening of the claim.  38 U.S.C.A. §§ 5108, 7104(b) 
(West 1991 & Supp. 2001); 38 C.F.R. § 20.1105.  Since a 
request for reconsideration of the March 1961 Board decision 
has not been made, the issue now before the Board is whether 
new and material evidence has been presented, which provides 
a basis for reopening of the claim.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).

New and material" evidence, is evidence not previously 
submitted, cumulative or redundant, and which by itself, or 
along with evidence previously submitted, is so significant 
that it must be considered to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156 (a); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); see also Evans v. Brown, 9 Vet. App. 273 
(1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of this claim on any basis, in this case, since 
the Board decision dated in March 1961.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).

Currently, pertinent evidence added to the record since the 
Board's March 1961 decision consists of written affidavits 
submitted by family members or friends, personal testimony 
provided by the appellant at a December 2002 video 
conference, and a medical opinion rendered by Mr. R. K., 
Ph.D., Associate Professor of Physiology at the Medical 
College of Georgia.  Based on a close and careful review of 
the newly added evidence in this case, the Board determines 
that sufficient new and material evidence has been submitted 
in the form of the opinion rendered by Mr. R.K, Ph.D.  This 
opinion is new, as it was neither previously of record nor 
previously considered in March 1961.  More importantly, the 
statement is material because it supports the appellant's 
assertion that the veteran's service-connected phlebitis was 
in fact a contributory cause of the veteran's death in that 
it is believed by Mr. R.K., Ph.D. that the veteran's cause of 
death, as listed on his death certificate, should have been 
pulmonary embolism and not coronary occlusion.  Because the 
Ph.D.'s statement speaks directly to the issue of whether the 
veteran died from a service-connected disability and because 
the lack of evidence which suggested the veteran's death was 
due to a service-connected disability was among the basis of 
the Board's 1961 denial of the appellant's claim, the Board 
now determines that new and material evidence sufficient to 
reopen the appellant's previously denied claim seeking 
entitlement to service connection for the cause of the 
veteran's death has been presented in the form of the Ph.D.'s 
statement.  This evidence must be considered in light of all 
the evidence, both old and new, in order to fairly decide the 
merits of the pending claim.  Having determined that new and 
material evidence has been added to the record, the 
appellant's previously denied claim of entitlement to service 
connection for the cause of the veteran's death is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for the cause of the 
veteran's death is reopened; the appeal is granted to this 
extent only.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

